       Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 1 of 20 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO

 CHRISTOPHER HARTSFIELD,                              Case No.
 5435 Amandas Oak Ct.
 Cincinnati, OH 45248                                 Judge

 and                                                  COMPLAINT FOR DAMAGES

 HEIDI HARTSFIELD,
 5435 Amandas Oak Ct.
 Cincinnati, OH 45248

                 Plaintiffs,

          vs.

 PHH MORTGAGE CORPORATION
 d/b/a PHH MORTGAGE SERVICING,
 c/o Corporation Service Company
 50 W. Broad St., Ste. 1330
 Columbus, OH 43215

                 Defendant.

         Plaintiffs Christopher Hartsfield and Heidi Hartsfield (“Plaintiffs”), through counsel, for

their Complaint for Damages (the “Complaint”) against Defendant PHH Mortgage Corporation

d/b/a PHH Mortgage Services (“PHH”), state as follows:

                               THE BASIS FOR THIS COMPLAINT

         1.     Plaintiffs are suing their mortgage servicer, PHH, because of PHH’s inability to

properly implement a settlement agreement. PHH failed to properly apply Plaintiffs’ monthly

mortgage payments and threatened to file a foreclosure action against Plaintiffs. Because of PHH’s

breach of the settlement agreement and pattern of conscious disregard for Plaintiffs’ rights,

Plaintiffs have incurred attorneys’ fees and costs and suffered emotional distress damages.




                                                  1
    Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 2 of 20 PAGEID #: 2




                         PARTIES, JURISDICTION, AND VENUE

       2.     Plaintiffs are the owners of residential real property, located at and commonly

known as 5435 Amandas Oak Dr., Cincinnati, OH 45246 (the “Home”).

       3.     Plaintiffs currently maintain the Home as their primary, principal residence, and

have so maintained the Home for all times relevant to the allegations of the Complaint.

       4.     PHH is a foreign corporation incorporated under the laws of the State of New Jersey

that maintains its headquarters and principal place of business at 1 Mortgage Way, Mount Laurel,

NJ 08054.

       5.     PHH is the servicer of a note executed by Plaintiffs (the “Note”) and of a mortgage

on the Home that secures said note (the “Mortgage”) (collectively, the “Loan”). PHH has been the

servicer of the Loan since May 1, 2019.

       6.     PHH services the Loan on behalf of U.S. Bank, N.A. as Trustee for Ownit Mortgage

Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-4 (“U.S. Bank”).

       7.     Jurisdiction is conferred by 28 U.S.C. § 1331 as this action primarily arises under

the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), Real Estate Settlement

Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and

       8.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d),

as this action arises under the Dodd-Frank Wall Street Reform and Consumer Protection Act

(DFA), Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and the

Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et seq. (FDCPA).

       9.     This Court has supplemental jurisdiction to hear any state law claims that are plead

herein or that may subsequently arise pursuant to 28 U.S.C. § 1367.




                                                2
    Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 3 of 20 PAGEID #: 3




       10.     Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred in this District.

                                    SUMMARY OF CLAIMS

       11.     This action is filed to enforce regulations promulgated by the Consumer Finance

Protection Bureau (CFPB) and implemented pursuant to 12 U.S.C. § 2605(f) that became effective

on January 10, 2014, specifically, 12 C.F.R. §§ 1024.1, et seq. (“Regulation X”).

       12.     In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).

       13.     Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement

Procedures Act Mortgage Servicing Final Rules, 78 Fed. Reg. 10695 (Regulation X) (February 14,

2013), which became effective on January 10, 2014.

       14.     Mortgage servicers are prohibited from failing “to take timely action to respond to

a borrower’s requests to correct errors relating to allocation of payments, final balances for

purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.” 12

U.S.C. § 2605(k)(1)(C).

       15.     Mortgage servicers are prohibited from failing “to comply with any other obligation

found by the [CFPB], by regulation, to be appropriate to carry out the consumer protection

purposes of [RESPA].” 12 U.S.C. § 2605(k)(1)(E).

       16.     The Loan is a “federally related mortgage loan” as said term is defined by 12 C.F.R.

§ 1024.2(b).

       17.     Plaintiffs assert claims for relief against PHH for violations of the specific rules

under RESPA and Regulation X, as set forth, infra.




                                                  3
     Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 4 of 20 PAGEID #: 4




        18.    Plaintiffs have a private right action under RESPA pursuant to 12 U.S.C. § 2605(f)

for the claimed violations and such action provides for remedies including actual damages,

statutory damages, and attorneys’ fees and costs.

        19.    Congress enacted the FDCPA to prohibit the “[u]se of abusive, deceptive, and

unfair debt collection practices.” 15 U.S.C. § 1692(a).

        20.    Plaintiffs have a private right of action under the FDCPA pursuant to 15 U.S.C. §

1692k(a) for the claimed breaches and such action provides for remedies including actual damages,

statutory damages, and attorneys’ fees and costs.

        21.    Plaintiffs additionally assert a statutory claim for violations of the Residential

Mortgage Lending Act, R.C. 1322.01, et seq. (RMLA) and a common law claim for breach of

contract.

                                 FACTUAL BACKGROUND

        22.    On or about February 14, 2006, Plaintiffs took out the Loan for the purchase of the

Home.

        23.    On June 19, 2013, Christopher Hartsfield filed for Chapter 13 bankruptcy

protection in the United States Bankruptcy Court for the Southern District of Ohio, Case No. 1:13-

bk-12919 (the “Bankruptcy Action”).

        24.    During the pendency of the Bankruptcy Action, Plaintiffs and their mortgage

servicer Ocwen Loan Servicing, LLC (“Ocwen”) reached an agreement to modify the Loan and

Plaintiffs made their monthly payments through the Chapter 13 Trustee.

        25.    On June 5, 2018, the Chapter 13 Trustee filed a Notice of Final Cure Mortgage

Payment pursuant to Fed. Bankr. R. 3002.1 in the Bankruptcy Action.




                                                 4
    Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 5 of 20 PAGEID #: 5




       26.     On June 18, 2018, Ocwen, on behalf of U.S. Bank, filed a Response to the Notice

of Final Cure that wrongfully claimed that Plaintiffs were delinquent in the amount of $5,934.70

and the Loan was due for the March 1, 2018 payment.

       27.     On June 22, 2018, Ocwen, on behalf of U.S. Bank, filed an Amended Response to

the Notice of Final Cure that indicated that Plaintiffs were actually current on the Loan as of June

1, 2018.

       28.     Starting with the June 2018 mortgage payment, Plaintiffs began making their

monthly payments directly to Ocwen, instead of making conduit mortgage payments.

       29.     Despite timely and properly making their monthly payments to Ocwen, Plaintiffs

received several Notices of Default advising them that the Loan was delinquent.

       30.     On or about February 1, 2019, Plaintiffs, through counsel, sent a notice of error

requesting that Ocwen correct the accounting on the Loan (“NOE #1”) via Certified Mail to

Ocwen.

       31.     Instead of responding to NOE #1, on February 28, 2019, Ocwen, on behalf of U.S.

Bank, initiated a foreclosure action against Plaintiffs in the Hamilton County Court of Common

Pleas, Case No. A 1901082 (the “Foreclosure Action”).

       32.     On April 29, 2019, Plaintiffs initiated a civil action against Ocwen in the United

States District Court for the Southern District of Ohio, Case No. 1:19-cv-00310-TSB (the “Federal

Action”).

       33.     In the complaint filed in the Federal Action, Plaintiffs asserted the above mentioned

factual information and brought claims against Ocwen for violations of federal law.

       34.     PHH became the servicer of the Loan on or about May 1, 2019 following the merger

of Ocwen and PHH in 2018.




                                                 5
     Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 6 of 20 PAGEID #: 6




       35.      On September 26, 2019, Plaintiffs and PHH reached a tentative settlement to

resolve the Foreclosure Action and Federal Action (collectively, the “Actions”).

       36.      On or about November 8, 2019, Plaintiffs and PHH entered into a confidential

Settlement and Release Agreement (the “Settlement Agreement”) to dismiss the Actions.

       37.      Pursuant to the terms of the Settlement Agreement, on October 21, 2019, PHH

offered Plaintiffs a permanent loan modification that modified the Loan effective September 1,

2019 (the “2019 Modification”).

       38.      The Settlement Agreement expressly authorizes the award of reasonable attorneys’

fees to fully compensate the prevailing party to any action arising out of the agreement.

       39.      Despite making their monthly payments to PHH pursuant to the terms of 2019

Modification, Plaintiffs received several notices claiming that their payments were past due (the

“Past Due Notices”). A copy of the Past Due Notices are attached as Exhibit 1.

       40.      On or about September 18, 2020, PHH sent Plaintiffs a Notice of Default claiming

that Plaintiffs were two months past due and stating that PHH had assessed late charges and

property inspection fees. A copy of the Notice of Default is attached as Exhibit 2.

       41.      On or about November 25, 2020, Plaintiffs, through counsel, sent a notice of error

requesting that PHH correct the accounting on the Loan and remove the improper charges and fees

(“NOE #2”) to PHH at the address designated by PHH for receipt of requests for information

pursuant to 12 C.F.R. § 1024.36(b) and notices of error pursuant to 12 C.F.R. § 1024.35(c) (the

“Designated Address”) via Certified Mail. A copy of NOE #2 is attached as Exhibit 3.

       42.      On or about November 25, 2020, Plaintiffs, through counsel, sent two (2) separate

requests for information (the “RFIs”) to PHH at the Designated Address via Certified Mail,

specifically:




                                                 6
     Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 7 of 20 PAGEID #: 7




                  a. A request for information pursuant to 12 C.F.R. § 1024.36 and 15 U.S.C. §
                     1641(f)(2) and 12 C.F.R. § 1026.36(c)(3), seeking information as to the identity
                     of and contact information for the owner of the Loan and a payoff statement for
                     the Loan (“RFI #1”); and,

                  b. A request for information pursuant to 12 C.F.R. § 1024.36 requesting
                     information and/or documents related to the Loan, including, a life of loan
                     transaction history, servicing notes, any broker’s price opinions, the physical
                     location of the original note, a copy of the original note, Premier’s two most
                     recent escrow analyses, a reinstatement quote, and information related to loss
                     mitigation (“RFI #2”).

A copy of RFI #1 is attached as Exhibit 4; a copy of RFI #2 is attached as Exhibit 5.

       43.        PHH received NOE #2 December 7, 2020. See, Exhibit 3.

       44.        On December 11, 2020, PHH reported to credit bureaus that the Loan was 30 days

past due, causing Plaintiffs’ credit score to drop significantly. A copy of a printout showing this

information is attached as Exhibit 6.

       45.        On or about January 11, 2021, PHH sent correspondence to Plaintiffs in response

to NOE #2 (the “Response to NOE #2”). A copy of the Response to NOE #2 is attached as Exhibit

7.

       46.        In the Response to NOE #2, PHH admits that it caused the errors and stated:

                  We have processed necessary reversals and re-applied the payments
                  in accordance with the terms of the Modification Program.
                  Currently, the account is due for the January 2021 payment. We
                  apologize for the inconvenience caused.

See, Exhibit 7.

       47.        Regarding the improper late charges and property inspection fees, PHH claimed

that it capitalized the outstanding fees and expenses at the time of the Modification. PHH agreed

to waive the improper late charges but refused to waive $75.00 in property inspection fees. PHH

charged property inspection fees on August 15, September 10, September 25, September 27,

November 11, and December 9, 2019. At least, the final two property inspection fees in the amount



                                                   7
     Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 8 of 20 PAGEID #: 8




of $30.00 should not have been charged as they were assessed after PHH executed the

Modification. See, Exhibit 7.

              DAMAGES INCURRED BY AND IMPACT UPON PLAINTIFFS

        48.    Plaintiffs have simply wanted to be able to enjoy the benefits of the Settlement

Agreement and 2019 Modification, but PHH failed to properly implement these agreements and

threatened to file a foreclosure action against Plaintiffs.

        49.    PHH’s actions directly and proximately caused the following actual damages to

Plaintiffs:

               a. PHH has assessed improper fees and/or charges to the Loan;

               b. PHH had to retain and pay legal counsel to submit the RFIs and NOE #2 to
                  PHH, pay postage costs for the mailing of those documents, and review the
                  responses to those documents; and,

               c. PHH reported negative information to credit bureaus when it was prohibited
                  from doing so, causing a significant drop in Plaintiffs’ credit score;

               d. Plaintiffs suffered a delay in the rehabilitation of their credit and they hoped
                  and believe that the Modification would afford them the opportunity to to begin
                  the process of improving their credit standing;

               e. PHH’s repeated failure to properly account for Plaintiffs’ monthly payments
                  and negative credit reporting have caused Plaintiffs to experience extreme
                  emotional distress that has resulted in loss of sleep, anxiety, depression, and
                  other significant emotional distress.

               50.     PHH’s actions are part of a pattern and practice of behavior in violation of

        Plaintiffs’ rights and in abdication and contravention of PHH’s obligations under the

        mortgage servicing regulations set forth in Regulation X of RESPA.

               51.     As of the filing of this Complaint, PHH has had Seven Hundred Forty Four

        (744) consumer complaints lodged against it nationally, specifically concerning the issue

        identified on the CFPB’s consumer complaint database as “loan servicing, payments,




                                                   8
     Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 9 of 20 PAGEID #: 9




       escrow account” related to mortgages. Each such complaint is filed and cataloged in the

       CFPB’s publicly accessible online database which can be accessed at the following link:

       http://www.consumerfinance.gov/

       data-research/consumer-complaints.

               52.     Plaintiffs have reviewed the CFPB’s consumer complaint database and

       identified other similar alleged RESPA violations by PHH against other borrowers. In

       particular, Plaintiffs have reviewed the fifteen (15) consumer complaints attached hereto

       and identified as Group Exhibit 8. The date, details, and a narrative disclosed by the

       consumer is set forth in each complaint. The complaints show conduct which demonstrates

       that PHH has engaged in a pattern or practice of violating RESPA with respect to other

       borrowers.

                                  COUNT ONE:
                  VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, et seq.

       53.     Plaintiffs restate and incorporate all of the statements and allegations contained in

paragraphs 1 through 52 in their entirety, as if fully rewritten herein.

       54.     Plaintiffs are each a “consumer” as each is a natural person who is obligated or

allegedly obligated to pay the Loan. 15 U.S.C. § 1692a(3).

       55.     The Loan is a “debt” as it is an obligation or alleged obligation of Plaintiffs to pay

money arising out of a transaction primarily for personal, family, or household purposes - the

purchase of the Home. 15 U.S.C. § 1692a(5).

       56.     PHH is a “debt collector” because it regularly collects or attempts to collect on the

Loan and other loans owed to creditors, such as U.S. Bank. 15 U.S.C. § 1692a(6).

       57.     When PHH (as Ocwen) acquired the servicing rights to the Loan, Plaintiffs were in

default of their obligations thereunder. See, 15 U.S.C. § 1692a(6)(F)(iii). Ocwen began servicing



                                                  9
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 10 of 20 PAGEID #: 10




the loan on or about September 4, 2011 and at that time the loan was contractually in default for

the June 2011 payment.

        58.     PHH, through its Past Due Notices and Notice of Default, has treated the Loan as

if it was in default. See, Exhibits 1 and 2.

        59.     The FDCPA prohibits false, deceptive, or misleading representations in connection

with the collection of any debt. 15 U.S.C. § 1692e. The FDCPA provides examples of conduct that

violate the provision, such as prohibiting the use of: (1) False representations of the character,

amount, or legal status of any debt (15 U.S.C. § 1692e(2)(A)); (2) The threat to take any action

that cannot legally be taken (15 U.S.C. § 1692e(5)); and, (3) False representations or deceptive

means to collect or attempt to collect any debt (15 U.S.C. § 1692e(10)).

        60.     PHH violated 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(5), and 1692e(10) by

falsely representing in the Notice of Default that the Loan was past due for two monthly payments,

wrongfully threatening to file a foreclosure action against Plaintiffs, and falsely representing that

Plaintiffs owed late charges and other fees and/or expenses.

        61.     PHH’s false representations are contradicted by the Response to NOE #2 wherein

PHH admitted that misapplied Plaintiffs’ monthly payments. See, Exhibit 7.

        62.     The FDCPA prohibits the use of unfair or unconscionable means to collect or

attempt to collect any debt. 15 U.S.C. § 1692f.

        63.     PHH violated 15 U.S.C. §§ 1692f through its actions in sending the Notice of

Default to Plaintiffs despite its inability to properly implement the terms of the Settlement

Agreement and 2019 Modification.




                                                  10
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 11 of 20 PAGEID #: 11




       64.     PHH’s actions have caused Plaintiffs to suffer actual damages, as outlined, supra,

at ¶ 49. PHH’s actions required Plaintiffs to incur attorneys’ fees and costs related to the RFIs and

NOE #2 in order to obtain information related to the Loan and correct errors.

       65.     PHH’s pattern of failing to properly account for Plaintiffs’ monthly payments

explains why Plaintiffs’ receipt of the Notice of Default directly and proximately caused Plaintiffs

to suffer extreme emotional distress driven by the fear that PHH’s actions would lead to the loss

of and eviction from the Home which has resulted in frustration, loss of sleep, anxiety, depression,

embarrassment, and other significant emotional distress.

       66.     As a result of PHH’s actions, PHH is liable to Plaintiffs for actual damages and

statutory damages. 15 U.S.C. § 1692k(a)(1).

       67.     Additionally, Plaintiffs request reasonable attorneys’ fees and costs incurred in

connection with this action. 15 U.S.C. § 1692k(a)(3).

                                 COUNT TWO:
             VIOLATIONS OF 12 C.F.R. § 1024.35(e) AND 12 U.S.C. § 2605(k)

       68.     Plaintiffs restate and incorporate all of the statements and allegations contained in

paragraphs 1 through 52 in their entirety, as if fully rewritten herein.

       69.     “A servicer shall comply with the requirements of this section for any written notice

from the borrower that asserts an error and that includes the name of the borrower, information

that enables the servicer to identify the borrower’s mortgage loan account, and the error the

borrower believes has occurred.” 12 C.F.R. § 1024.35(a)

       70.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.” Supplement I to Part 1024.

       71.     A servicer must respond to a notice of error by either:



                                                  11
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 12 of 20 PAGEID #: 12




                 (A) Correcting the error or errors identified by the borrower and
                     providing the borrower with a written notification of the
                     correction, the effective date of the correction, and contact
                     information, including a telephone number, for further
                     assistance; or

                 (B) Conducting a reasonable investigation and providing the
                     borrower with a written notification that includes a statement
                     that the servicer has determined that no error occurred, a
                     statement of the reason or reasons for this determination, a
                     statement of the borrower’s right to request documents relied
                     upon by the servicer in reaching its determination, information
                     regarding how the borrower can request such documents, and
                     contact information, including a telephone number, for further
                     assistance.

12 C.F.R. § 1024.35(e)(1)(i).

       72.       A servicer must respond to a notice of error in compliance with 12 C.F.R. §

1024.35(e)(1):

                 (B) Prior to the date of a foreclosure sale or within 30 days
                     (excluding legal public holidays, Saturdays, and Sundays)
                     after the servicer receives the notice of error, whichever is
                     earlier, for errors asserted under paragraphs (b)(9) and (10) of
                     this section.

                 (C) For all other asserted errors, not later than 30 days (excluding
                     legal public holidays, Saturdays, and Sundays) after the
                     servicer receives the applicable notice of error.

12 C.F.R. § 1024.35(e)(3)(i).

       73.       “A servicer of a federally related mortgage shall not...fail to take timely action to

respond to a borrower’s requests to correct errors relating to allocation of payments, final balances

for purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.”

12 U.S.C. § 2605(k)(1)(C).




                                                  12
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 13 of 20 PAGEID #: 13




       74.        A servicer of a federally related mortgage shall not “fail to comply with any other

obligation found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate

to carry out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       75.        NOE #2 constitutes a notice of error as defined by 12 C.F.R. § 1024.35(a) as it is a

“written notice from the borrower that asserts an error and that includes the name of the borrower,

information that enables the servicer to identify the borrower’s mortgage loan account, and the

error the borrower believes has occurred.” See, Exhibit 3.

       76.        Plaintiffs sent NOE #2 to PHH at the Designated Address and PHH received NOE

#2 at such address. See, Exhibit 3.

       77.        Through NOE #2, Plaintiffs alleged that PHH committed the following errors in

the servicing of the Loan:

                  a. Error pursuant to 12 C.F.R. § 1024.35(b)(1) for failing to accept a payment that
                     conforms to the servicer’s written requirements for the borrower to follow in
                     making payments;

                  b. Error pursuant to 12 C.F.R. § 1024.35(b)(2) for failing to apply an accepted
                     payment to principal, interest, escrow, or other charges under the terms of the
                     mortgage loan and applicable law;

                  c. Error pursuant to 12 C.F.R. § 1024.35(b)(3) for failing to credit a payment to a
                     borrower’s mortgage loan account as of the date of receipt in violation of 12
                     C.F.R. § 1026.36(c)(1); and,

                  d. Errors pursuant to 12 C.F.R. § 1024.35(b)(5) for the imposition of fees for
                     which there was no reasonable basis to impose.

See, Exhibit 3.

       78.        In the Response to NOE #2, PHH claimed that it capitalized the outstanding fees

and expenses at the time of the Modification, including six property inspection fees assessed to the

Loan on August 15, September 10, September 25, September 27, November 11, and December 9,

2019. See, Exhibit 7.



                                                   13
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 14 of 20 PAGEID #: 14




        79.     The final two property inspection fees (November 11 and December 9, 2019) were

assessed after PHH executed the Modification on November 8, 2019. See, Exhibit 7.

        80.     The Response to NOE #2 indicates that PHH performed little to no investigation

into the errors asserted by NOE #2, let alone a reasonable investigation. PHH states “[t]he

Modification Program was completed in December 2019,” which indicates that PHH merely

looked at its system of record instead of reviewing the actual signed Modification. A reasonable

investigation would have alerted PHH to the fact that it improperly assessed at least the final two

property inspection fees.

        81.     The Response to NOE #2 did not fulfill PHH’s obligations as to 12 C.F.R. §

1024.35(e)(1)(i)(A) as PHH did not admit that any errors occurred as alleged in NOE #2 related to

the property inspection fees.

        82.     The Response to NOE #2 did not fulfill PHH’s obligations as to 12 C.F.R. §

1024.35(e)(1)(i)(B), as it is clear from the face of the Response to NOE #2 that PHH did not

perform a reasonable investigation into the errors alleged through NOE #2 related to the property

inspection fees prior to determining that no such errors occurred.

        83.     PHH’s failure to perform a reasonable investigation into and otherwise properly

respond to NOE #2 constitutes a violation of 12 C.F.R. § 1024.35(e) and 12 U.S.C. § 2605(k) and,

as a result, Plaintiffs have suffered actual damages as detailed, supra, at ¶ 49.

        84.     PHH’s actions are part of a pattern or practice of behavior in conscious disregard

for Plaintiffs’ rights.

        85.     As a result of PHH’s actions, PHH is liable to Plaintiffs for statutory damages and

actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).




                                                 14
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 15 of 20 PAGEID #: 15




       86.     Additionally, Plaintiffs request reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                               COUNT THREE:
             VIOLATIONS OF 12 C.F.R. § 1024.35(i) AND 12 U.S.C. § 2605(k)

       87.     Plaintiffs restate and incorporate all of the statements and allegations contained in

paragraphs 1 through 52 in their entirety, as if fully rewritten herein.

       88.     “A servicer shall comply with the requirements of this section for any written notice

from the borrower that asserts an error and that includes the name of the borrower, information

that enables the servicer to identify the borrower’s mortgage loan account, and the error the

borrower believes has occurred.” 12 C.F.R. § 1024.35(a)

       89.     Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.” Supplement I to Part 1024.

       90.     A servicer of a federally related mortgage shall not “fail to comply with any other

obligation found by the Bureau of Consumer Financial Protection, by regulation, to be appropriate

to carry out the consumer protection purposes of this chapter.” 12 U.S.C. § 2605(k)(1)(E).

       91.     12 C.F.R. § 1024.35(i)(1) explicitly provides that “[a]fter receipt of a notice of

error, a servicer may not, for 60 days, furnish adverse information to any consumer reporting

agency regarding any payment that is the subject of the notice of error.”

       92.     NOE #2 constitutes a notice of error as defined by 12 C.F.R. § 1024.35(a) as it is a

“written notice from the borrower that asserts an error and that includes the name of the borrower,

information that enables the servicer to identify the borrower’s mortgage loan account, and the

error the borrower believes has occurred.” See, Exhibit 3.




                                                  15
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 16 of 20 PAGEID #: 16




        93.       Through NOE #2, Plaintiffs alleged that PHH committed the following errors in

the servicing of the Loan:

              a. Error pursuant to 12 C.F.R. § 1024.35(b)(1) for failing to accept a payment that
                 conforms to the servicer’s written requirements for the borrower to follow in
                 making payments;

              b. Error pursuant to 12 C.F.R. § 1024.35(b)(2) for failing to apply an accepted
                 payment to principal, interest, escrow, or other charges under the terms of the
                 mortgage loan and applicable law;

              c. Error pursuant to 12 C.F.R. § 1024.35(b)(3) for failing to credit a payment to a
                 borrower’s mortgage loan account as of the date of receipt in violation of 12 C.F.R.
                 § 1026.36(c)(1); and,

              d. Errors pursuant to 12 C.F.R. § 1024.35(b)(5) for the imposition of fees for which
                 there was no reasonable basis to impose.

See, Exhibit 3.

        94.       Plaintiffs explicitly informed PHH of the express prohibitions on reporting adverse

information to credit reporting agencies contained in 12 C.F.R. § 1024.35(i)(1). See, Exhibit 3.

        95.       Plaintiffs sent NOE #2 to PHH at the Designated Address and PHH received NOE

#2 at such address on December 7, 2020. See, Exhibit 3.

        96.       Despite receipt of NOE #2 on December 7, 2020, PHH reported the Loan as 30

days past due on December 11, 2020. See, Exhibit 6.

        97.       This negative reporting directly and proximately caused Plaintiffs’ credit score to

drop significantly. See, Exhibit 6.

        98.       PHH’s actions constitute a violation of 12 C.F.R. § 1024.35(i) and 12 U.S.C. §

2605(k) and, as a result, Plaintiffs have suffered actual damages as detailed, supra, at ¶ 49.

        99.       PHH’s actions are part of a pattern or practice of behavior in conscious disregard

for Plaintiffs’ rights.




                                                  16
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 17 of 20 PAGEID #: 17




           100.   As a result of PHH’s actions, PHH is liable to Plaintiffs for statutory damages and

actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).

           101.   Additionally, Plaintiffs request reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                         COUNT FOUR:
                                     BREACH OF CONTRACT

           102.   Plaintiffs restate and incorporate all of the statements and allegations contained in

paragraphs 1 through 52 in their entirety, as if fully rewritten herein.

           103.   The Settlement Agreement and 2019 Modification are each a contract between

Plaintiffs and PHH.

           104.   Plaintiffs have made each and every monthly payment according to the terms of the

Settlement Agreement and 2019 Modification.

           105.   PHH materially breached the contracts by failing to implement the contracts, failing

to properly apply Plaintiffs’ monthly payments, imposing improper fees and charges, and sending

the Notice of Default.

           106.   PHH’s actions have caused Plaintiffs to suffer actual damages, as outlined, supra,

at ¶ 49.

           107.   The Settlement Agreement expressly authorizes the award of reasonable attorneys’

fees to fully compensate the prevailing party to any action arising out of the agreement.

           108.   As a result of PHH’s conduct, PHH is liable to Plaintiffs for actual damages and

attorneys’ fees and costs incurred in connection with this action.




                                                   17
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 18 of 20 PAGEID #: 18




                                  COUNT FIVE:
                     VIOLATIONS OF THE RMLA, R.C. 1322.01, et seq.

        109.    Plaintiffs restate and incorporate all of the statements and allegations contained in

paragraphs 1 through 52 in their entirety, as if fully rewritten herein.

        110.    PHH is subject to the requirements of the RMLA, and does not qualify for the

exemptions listed in R.C. 1322.04.

        111.    PHH is a mortgage servicer under the RMLA as it “holds the servicing rights,

records mortgage payments on its books, or performs other functions to carry out the mortgage

holder’s obligations or rights under the mortgage agreement.” R.C. 1322.01(AA).

        112.    “No person ... shall act as a … mortgage servicer … without first having obtained

a certificate of registration from the superintendent of financial institutions for the principal office

and every branch office to be maintained by the person for the transaction of business as a …

mortgage servicer ... in this state.” R.C. 1322.07(A).

        113.    PHH, as a mortgage servicer, is required to be registered with the Ohio Department

of Commerce, Division of Financial Institutions under R.C. 1322.

        114.    PHH is a registrant under R.C. 1322, as the Ohio Department of Commerce,

Division of Financial Institutions has issued it certificates of registration, License Nos.

RM.804016.000,          RM.804016.016-BR,           RM.804016.018-BR,            RM.804016.021-BR,

RM.804016.024-BR, and RM.804016.025-BR. R.C. 1322.01(GG).

        115.    Plaintiffs are each a buyer, as the Loan is serviced by PHH, a mortgage servicer.

R.C. 1322.01(H).

        116.    A registrant, licensee, or person required to be registered or licensed under R.C.

1322, et seq. cannot:




                                                  18
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 19 of 20 PAGEID #: 19




                  a. Make false or misleading statements of a material fact, omissions of statements
                     required by state or federal law, or false promises regarding a material fact,
                     through advertising or other means, or engage in a continued course of
                     misrepresentations. R.C. 1322.40(B); and

                  b. Engage in conduct that constitutes improper, fraudulent, or dishonest dealings.
                     R.C. 1322.40(C).

           117.   PHH’s failure to implement the terms of the Settlement Agreement and 2019

Modification, failure to properly apply Plaintiffs’ monthly payments, imposition of improper fees

and charges, and actions in sending the Notice of Default constitute violations of R.C. 1322.40(B)-

(C).

           118.   A registrant, licensee, or person required to be registered or licensed under R.C.

1322, et seq., is required to comply with all duties imposed by other statutes or common law and:

                  a. Safeguard and account for any money handled for the buyer. R.C.
                     1322.45(A)(1);

                  b. Act with reasonable skill, care, and diligence; R.C. 1322.45(A)(3); and,

                  c. Act in good faith and with fair dealing in any transaction, practice, or course of
                     business in connection with the brokering or originating of any residential
                     mortgage loan. R.C. 1322.45(A)(4).

           119.   A registrant, licensee, or person required to be registered or licensed under R.C.

1322 et seq. cannot waive or modify its duties under R.C. 1322.45(A). R.C. 1322.45(C).

           120.   PHH’s failure to implement the terms of the Settlement Agreement and 2019

Modification, failure to properly apply Plaintiffs’ monthly payments, imposition of improper fees

and charges, and actions in sending the Notice of Default constitute violations of R.C.

1322.45(A)(1), (3), and (4).

           121.   PHH’s actions have caused Plaintiffs to suffer actual damages, as outlined, supra,

at ¶ 49.




                                                   19
   Case: 1:21-cv-00245-DRC Doc #: 1 Filed: 04/09/21 Page: 20 of 20 PAGEID #: 20




       122.     As a result of PHH’s conduct, PHH is liable to Plaintiffs for actual damages,

punitive damages, and reasonable attorneys’ fees and costs incurred in connection with this action.

R.C. 1322.52.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Christopher Hartsfield and Heidi Hartsfield pray that this Court

grants judgment against Defendant PHH Mortgage Corporation d/b/a PHH Mortgage Services,

and award them the following:

       A.       Actual damages in an amount to be determined at trial for the allegations contained
                in Counts One through Five;

       B.       Statutory damages of One Thousand Dollars ($1,000.00) for the violations of the
                FDCPA contained in Count One;

       C.       Statutory damages of Two Thousand Dollars ($2,000.00) for each violation of
                RESPA contained in Counts Two and Three;

       D.       Punitive damages as to Count Five;

       E.       For attorneys’ fees and costs as to Counts One through Five; and,

       F.       For such other relief which this Court may deem appropriate.


                                                     Respectfully submitted,

                                                     /s/ Brian D. Flick
                                                     Brian D. Flick (0081605)
                                                     Marc E. Dann (0039425)
                                                     Daniel M. Solar (0085632)
                                                     Michael A. Smith Jr. (0097147)
                                                     Dann Law
                                                     P.O. Box 6031040
                                                     Cleveland, OH 44103
                                                     Telephone: (216) 373-0539
                                                     Facsimile: (216) 373-0536
                                                     notices@dannlaw.com

                                                     Counsel for Plaintiffs Christopher
                                                     Hartsfield and Heidi Hartsfield



                                                20
